                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #:
                                                                          DATE FILED: 
 UNITED STATES,

                             Plaintiff,
                                                                      21-cr-109-MKV
                         -against-
                                                                          ORDER
 KIN LIN BELIDNA WONG,

                             Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       IT IS HEREBY ORDERED that the conference scheduled for June 24, 2021, at 2:00 PM

is adjourned to August 24, 2021, at 2:00 PM. IT IS FURTHER ORDERED that all time under the

Speedy Trial Act is excluded from June 24, 2021, to August 24, 2021, in the interest of justice and

on consent of the parties.

SO ORDERED.
                                                     _________________________________
                                                     _ ______
                                                     __    ____________
                                                                      _______
                                                                      __   ____
                                                                              ________
                                                                                    ____
                                                                                       ____
                                                                                        ______
Date: June 21, 2021                                  MARY YKKAY
                                                              AY VYSKOCIL
                                                                  VYS
                                                                    YSK
                                                                    YS  KOCIIL
      New York, NY                                   United States
                                                            States District
                                                                      strict Judge
                                                                   Diist
